DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 3/3/21, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, the “picture-changing effect with different illumination distances, brightness and observation angles, or under certain illumination, only colorful light remains.”  Applicants include several illustrations in support of their assertion.  The Examiner respectfully notes that the illustrations do not include color, and as such, it is very difficult to observe the argued effects.  Further, Applicants indicate that “[t]he basis for the present invention to achieve the above effects is that the electroplated layer in the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the electro-plated layer is a semi-transparent electroplated layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner acknowledges Applicant’s remarks regarding the differences in the art between the prior art of record and the instant invention.  However, the Examiner respectfully notes that the claims do not reflect the differences as noted by Applicant.  The opinion in In re Hiniker Co., 47 USPQ2d 1523 (Fed. Cir. 1998) stated "...the name of the game is the claim. See Giles Sutherland Rich, Extent of Protection and Interpretation of Claims--American Perspectives , 21 Int'l Rev. Indus. Prop.& Copyright L. 497, 499 (1990) (“The U.S. is strictly an examination country and the main purpose of the examination, to which every application is subjected, is to try to make sure that what each claim defines is patentable. To coin a phrase, the name of the game is the claim.”)."
In regards to electroplating, Wu discloses (e.g. figure 2) electroplating to coat optical elements to cause the optical elements to reflect light [0026], wherein the  
Applicants argue that “the conventional electroplating layer is silver gray or silver white with opaque appearance and can only reflect white light.”  However, since the electroplating materials of Wu are the same as the claimed invention, they would also be capable of performing the function of colorful reflection.  Further, white light comprises the entire spectrum of visible wavelengths.  As such, it is not clear what limitations are intended to be included with “colorful reflection.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner respectfully notes that the claims were rejected under 35 U.S.C. 103, not 35 U.S.C. 102, and that it is the combination of references that teach the instant invention as currently claimed.
The Examiner acknowledges Applicant’s arguments with respect to the Reference Documents 1-5 (as indicated on page 1 of the remarks).  However, Applicants argue the references in view of effects with respect to the semi-transparent electroplated layer.  The claims and specification lack support for a semi-transparent electroplated layer.  For at least these reasons Applicant’s arguments are not persuasive for distinguishing the prior art from the instant invention as currently claimed.
) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to Yoon, Applicants argue that “the effect of the bonding layer 33 in the Yoon et al….and the adhesion layer 3 are different.”   The Examiner respectfully notes that Yoon discloses a bonding layer that can be epoxy [0022, 0036, 0047].  Since epoxy is one of the claimed materials, the effect would be expected to be the same.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Kim et al. reference to include epoxy as the adhesive, as taught by Yoon, in order to utilize a widely available adhesive that has excellent heat resistance and adhesive strength.
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 9-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the semi-transparent electroplating layer, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
On page 7 of Applicant’s arguments dated 3/3/21, Applicants state:
The basis for the present invention to achieve the above effects is that the electroplated layer in the present invention is a semi-transparent electroplated layer, which forms the colorful light through the reflection and refraction of light, and by changing the relative position of the light-reflective luminescent film of the present invention and the light.  

On page 10 of Applicant’s arguments, Applicants additionally state:
Although there is no description in the specification of this case, the electroplated layer of the present invention is a semi-transparent electroplated layer.  This is a matter of course for those skilled in the art to understand the structure and function of the reflective light-emitting film of the present invention.  By making the electroplating layer translucent, multi-color light can be realized, and instead of specular reflection, the pattern of the luminescent color layer under the electroplating layer can be confirmed.

	As such, Applicants indicate that a semi-transparent electroplating layer is critical or essential to the practice of the invention.  However, a semi-transparent electroplating layer is not included in the claims or specification as originally filed.  Therefore the disclosure does not enable one of ordinary skill in the art to practice the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 9-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2009/091093) in view of Wu (US 2014/0110043) (both of record).
Consider claim 1, Kim et al. disclose a reflective luminous film, which has a layered structure comprising the following sequentially disposed layers:

an adhesion layer (12d, adhesive layer) attached to a surface of a substrate (see figures 1 and 5); and
a luminous color layer (11, base layer reflects light);
characterized in that: each of the plurality of optical element is an optical element which is subjected to in advance and is capable of reflecting multi-color light, the adhesion layer has luminescent powder and a color or a first pattern applied or printed thereon to form the luminous color layer, or a surface of the reflective layer has luminescent powder and a color or a first pattern applied or printed thereon to form the luminous color layer; or,
the reflective layer is coating with a coating causing the optical element to reflect multi-color light (the optical elements 12a are coated with a coating 12c that cause the optical elements to reflect multi-color light) [0085], the adhesion layer has luminescent powder and a color or a first pattern applied or printed thereon to form the luminous color layer, or a surface of the reflective layer has luminescent powder and a color  (the base layer has a non-yellowing powder applied thereon) [0056-0065] or a first pattern applied or printed thereon to form the luminous color layer.  
However, Kim et al. do not explicitly disclose that the optical elements are coated by an electroplating process, wherein the electroplated material comprises aluminum, silver, tin, chromium, zinc or combinations thereof; a strippable release carrier and a release layer is positioned between the release carrier and the reflective layer.

Consider claim 4, the modified Kim et al. reference discloses (e.g. figures 1 and 5 of Kim et al.) a reflective luminous film, characterized in that: the release carrier is provided as a PET film (the first substrate can be PET) [0022 of Wu], and the release layer is made from polyethylene, polypropylene, polybutylene, polyvinyl chloride, polyester or combinations thereof (the releasable adhesive is polyester) [0023 of Wu].
Consider claim 9, the modified Kim et al. reference discloses (e.g. figures 1 and 5 of Kim et al.) a reflective luminous object, characterized in that the reflective luminous object comprises an object main body and a reflective luminous film as claimed in any one of claims 1, 4, 5, and 6, wherein the reflective luminous film is connected on a substrate of the object main body (the optical element can be applied to clothes) [0095 Kim et al.].
. 
Claims 5, 9 and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2009/091093) in view of Wu (US 2014/0110043) as applied to claim 1 above, and further in view of Yoon et al. (US 2014/0022641).
Consider claim 5, the modified Kim et al. reference does not explicitly disclose that the adhesion layer is made from PU adhesive, TPU adhesive, bicomponent crylic acid, methyl carbamate, ester, ether, epoxy, carbamide, carbonate ester, acrylate, acrylic acid, alkene, chloroethylene, amide, alcohol acid ora polymer formed by combinations of the above, and the adhesive is made from methyl carbamate, ester, ether, epoxy, carbamide, carbonate ester, acrylate, acrylic acid, alkene, chloroethylene, amide, alcohol acid or a polymer formed by combinations of the above.  Kim et al., Wu and Yoon are related as optical devices with adhesives.  Yoon discloses a bonding layer that can be epoxy [0022, 0036, 0047].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Kim et al. reference to include epoxy as the adhesive, as taught by Yoon, in order to utilize a widely available adhesive that has excellent heat resistance and adhesive strength.

Consider claim 10, the modified Kim et al. reference discloses (e.g. figures 1 and 5 of Kim et al.) a reflective luminous object, characterized in that the object main body comprises clothing, cases, bags, hats, shoes, socks, umbrellas, boxes, flags, signs, stickers, tapes, raincoats, advertisement signboards, posters, computer panels, TV screens, LCD panels, and luminous chips of computer or TV displays (the optical elements can be applied to signs) [0014 of Kim et al.]. 
Claims 6, 9, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2009/091093) in view of Wu (US 2014/0110043) as applied to claim 1 above, and further in view of Shih (US 8,567,965) (all of record). 
Consider claim 6, the modified Kim et al. reference does not explicitly disclose that the surface of the reflective layer has a second pattern or a color applied or printed thereon to form at least one external color layer.  Kim, WU and Shih are related as reflective optical devices.  Shih discloses an optical element with a color layer that can be multi-color [col. 4, lines 51-67].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Kim et al. reference to utilize a multi-color layer, as taught by Shih, in order to achieve an improved reflective effect of the reflective layer. 

Consider claim 10, the modified Kim et al. reference discloses (e.g. figures 1 and 5 of Kim et al.) a reflective luminous object, characterized in that the object main body comprises clothing, cases, bags, hats, shoes, socks, umbrellas, boxes, flags, signs, stickers, tapes, raincoats, advertisement signboards, posters, computer panels, TV screens, LCD panels, and luminous chips of computer or TV displays (the optical elements can be applied to signs) [0014 of Kim et al.]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872